Citation Nr: 1331119	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  08-04 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to a compensable evaluation for tension headaches prior to December 7, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for tension headaches from December 7, 2009 to July 8, 2013.

3.  Entitlement to an evaluation in excess of 30 percent for tension headaches from July 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision, by the Fargo, North Dakota RO, which denied the Veteran's claim of entitlement to a compensable rating for tension headaches.  In March 2008, the RO confirmed its previous denial of the Veteran's claim.  While the case was on appeal, by an April 2010 rating action, the RO increased the evaluation for tension headaches from 0 percent to 10 percent rating, effective from December 7, 2009.  (This decision was not made a part of the claims file forwarded to the Board, and the Board did not have access to Virtual VA in October 2011.)

On October 13, 2011, the Board issued a decision that denied the Veteran's claim of entitlement to a compensable rating for tension headaches.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In May 2012, the Veteran's representative and the VA General Counsel filed a joint motion to remand.  In June 2012, the Court granted the joint motion and remanded the case to the Board for readjudication consistent with the motion.  

In June 2013, the Board remanded the case for further evidentiary development.  By a rating action in July 2013, the Appeals Management Center (AMC) increased the rating for tension headaches from 10 percent to 30 percent, effective July 8, 2013.  Because this is not the highest possible rating available under the rating schedule, and the Veteran has not indicated that she is content with the rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement 

of the case (SSOC) was issued in July 2013.  The Board finds there has been substantial compliance with the remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

A review of the Virtual VA claims processing system does not reveal any additional documents pertinent to the claim on appeal.  


FINDINGS OF FACT

1.  Resolving the benefit of the doubt in the Veteran's favor, prior to December 7, 2009, the Veteran's tension headaches were productive of prostrating attacks averaging one in two months.  

2.  During the period from December 7, 2009 to July 7, 2013, the Veteran's tension headaches did not result in characteristic prostrating attacks occurring on an average of once or more a month for several months.  

3.  For the period beginning on July 8, 2013, the Veteran's tension headaches have not resulted in frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.   


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the criteria for an evaluation of 10 percent for tension headaches, for the claim period prior to December 7, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  

2.  The criteria for an evaluation in excess of 10 percent have not been met for the Veteran's headaches for any period prior to July 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5101A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2013).  

3.  The criteria for an evaluation in excess of 30 percent disabling have not been met for the Veteran's headaches since July 8, 2013.  38 U.S.C.A. §§ 1155, 5103, 5101A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2007 from the RO to the Veteran, which was issued prior to the RO decision in June 2007.  An additional letter was issued in June 2013.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.   

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examination was conducted by a medical professional who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the appeal.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  

II.  Background

By a rating action in March 2005, the RO granted service connection for tension headaches; a 0 percent disability rating was assigned, effective July 10, 2004.  

The Veteran's claim for an increased rating for her tension headaches (VA Form 21-4138) was received in January 2007.  In conjunction with the claim, the Veteran was afforded a VA examination in April 2007.  The Veteran indicated that she had had problems with headaches since shortly after basic training.  She stated that, sometimes, the headaches were preceded by a throbbing sensation or some visual blurring.  The Veteran noted that the pain was mostly bifrontal, not more on one side than the other.  The Veteran described the pain as throbbing.  There were no other symptoms with the headache.  The Veteran indicated that she tried to sleep to get rid of the headaches; she noted that, if she was able to sleep 4 to 5 hours, the pain is gone and for the most part she had been able to do this since she was no longer working.  The Veteran related that this happened about 2 to 3 times per week on the average and the headaches were not prostrating.  She stated that she worked 2 to 3 hours per day for the Youth Center on base.  The examiner stated that since the Veteran just started this job last Friday, there was no way to gauge the effect the headaches have on employment.  The examiner stated that the Veteran was fully functional in all activities of daily living and house work.  No psychiatric disorder was suspected.  The assessment was migraine without aura.  

Received in August 2007 were treatment reports from Minot and Aviano Air Force Bases dated from June 2004 to May 2007.  During a clinical visit in May 2007, the Veteran complained of a recent onset of headache on one entire side of her head, which she described as throbbing, pounding, and lasting a few hours.  She stated that the headache was preceded by aura and accompanied by nausea.  She also noted that the headache was of recent onset and relieved by sleep.  The diagnosis was migraine headaches; the examiner noted that he would prescribe a refill of Imitrex.  

Also submitted in August 2007 was an article describing the general symptoms of migraine headaches.  

The Veteran was afforded another VA examination in July 2013.  It was noted that there were no current treatment records in the claims folder or VISTA concerning any recent headache treatment.  The Veteran indicates that her headaches occur 5 to 6 times per month and last from 1.5 to 3 days.  The Veteran reported that the headaches are located over the posterior portion of the head and can radiate forward.  She also noted that they are bilateral, sharp and dull.  She had no help with multiple medications in the past.  The Veteran indicted that she was currently taking over-the-counter medication (Aleve).  The Veteran described an aura prior to the headaches; she also reported nausea, sensitivity to light and sensitivity to sound.  She does not have characteristic prostrating attacks of migraine headache pain.  The examiner noted that the Veteran has frequent prostrating and prolonged attacks of non-migraine headache pain; they occur more frequently than once per month.  The examiner noted that the Veteran was limited to light physical employment.  The pertinent diagnosis was tension headaches.  

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based upon average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 38 C.F.R. § 4.1 (2013) requires that each disability be viewed in relation to its history, and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the entire recorded history, and that each disability be considered from the point of view of the veteran's working or seeking work. Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating is to be assigned.  

The requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based upon a single, incomplete, or inaccurate report and to enable VA to make a more precise evaluation of the level of the disability and of any changes in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

The Veteran's tension headaches have been evaluated as analogous to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under Code 8100, a 0 percent evaluation is warranted for migraine "[w]ith less frequent attacks" than described by the criteria for higher ratings.  A 10 percent evaluation for migraine headaches requires characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted for migraine headaches where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  A 50 percent evaluation is warranted if there are very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.   8 C.F.R. § 4.124a, Diagnostic Code 8100.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119  (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness.  

As noted above, service connection for tension headaches was established in March 2005, and a 0 percent rating was assigned effective July 10, 2004.  In January 2013, the rating for tension headaches was increased from 0 percent to 10 percent, effective December 7, 2009, and in July 2013 the rating was increased from 10 percent to 30 percent, effective July 8, 2013.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence refers to symptoms that could reasonably warrant a 10 percent disability rating for tension headaches prior to December 7, 2009.  As noted above, a 10 percent evaluation may be assigned for headaches with characteristic prostrating attacks averaging once every two months over the last several months.  During her examination in April 2007, the Veteran noted that the headaches were preceded by a throbbing sensation or visual blurring.  She described the headaches as throbbing.  Although it was noted that the headaches were not prostrating, the Veteran reported experiencing headaches 2 to 3 times per week, and sleep was required to alleviate them.  

While the examiners have not specifically indicated that her headaches were prostrating, it is apparent that these headaches are more frequent than the criteria for a 0 percent evaluation contemplates.  On balance, and given the parties' assessment in the May 2012 joint motion, the Board finds that the evidence may be viewed as being in approximate balance on the question of whether the tension headaches, during the period prior to December 7, 2009 were of sufficient frequency and severity as to have been productive of characteristic prostrating attacks averaging one in two months.  

The Board notes that, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Based upon the record, the Board finds that a 10 percent evaluation is warranted for the service-connected tension headaches for the period prior to December 7, 2009, under DC 8100.  At the same time, absent evidence of characteristic prostrating attacks occurring on an average once a month over several months, the criteria for assignment of a yet higher evaluation of 30 percent, during the period in question, have not been satisfied.  

Moreover, none of the evidence between April 2007 and the July 2013 examination tends to show that the Veteran has had truly prostrating headaches (ones that cause helplessness or powerlessness).  There is thus no basis for finding that her headaches approximated the criteria for an evaluation higher than the 10 percent assigned.  

The preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's headaches since July 8, 2013.  The relevant evidence includes the Veteran's complaints as she underwent examination for purposes of disability compensation.  Regarding frequency, during the VA examination in July 2013, the Veteran indicated that she had headaches 5 to 6 times per month, lasting 11/2  to 3 days; she described the headaches as pounding with nausea, photophobia and phonophobia.  Such information does not definitively address the question of whether the headaches are truly prostrating, and there is no credible evidence to show that most of her episodes of headaches involve prostration.  The Board further finds that this description of her headaches is not such that they are productive of severe economic inadaptability.  The VA examiner specifically noted that the Veteran was capable of engaging in light physical employment.  At no time does the Veteran contend that her headaches occur with such severity as to meet the specific criteria for a schedular evaluation of 50 percent.  Of greatest significance in this regard is the absence of any objective medical evidence that demonstrates that headaches have been prostrating in nature.  Moreover, a review of the record on appeal fails to disclose a single incident when the Veteran was seen because of prostrating headaches.  Consequently, the Board finds that a rating in excess of 30 percent for tension headaches from July 8, 2013 is not warranted.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

No factors have been presented that depict an unusual disability picture characterized by frequent hospitalizations or marked interference with employment. There is no indication that the symptoms the Veteran experiences are not contemplated by the rating criteria.  In the absence of such factors, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

As the preponderance of the evidence is against the claim for a rating in excess of 30 percent for tension headaches since July 8, 2013, the benefit-of-the-doubt doctrine is not helpful, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a 10 percent disability evaluation, but no higher, prior to December 7, 2009, for tension headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 10 percent for tension headaches from December 7, 2009 to July 8, 2013 is denied.  

A rating in excess of 30 percent for tension headaches from July 8, 2013 is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


